DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Please note the below response to Applicant’s arguments.
i.	Applicant does not concede that comments of the prior Office Action (8 August 2022) are a correct and complete characterization of the claim terms.
Applicant references a note within the Office Action indicating that the language “...opening...” recited in the claim amendment (10 February 2022) was not found in the specification.  The note and its discussion of passages and features described therein are an attempt to ascertain clarity of record / broadest reasonable interpretation of one having ordinary skill in the art, according to the instant application.  The discussion presents an opportunity for Applicant to explicitly state whether the discussed interpretation is grossly inconsistent with Applicant’s intended scope, perfectly aligned with Applicant’s scope or some measure therebetween.  No such explicit statement is provided.
For the sake of compact prosecution, Applicant commenting that “...it is not conceded that the comments are a correct and complete characterization...” will be understood as a tacit admission of accuracy contained within said comments of the preceding Office Action. 

ii.	Applicant’s arguments, see p. 6 of the Remarks, filed 8 August 2022, with respect to independent claim 14 being amended with objected limitations previously recited in (now cancelled) dependent claim 18, have been fully considered and are persuasive.  The rejection of 26 May 2022 is withdrawn. 

Allowable Subject Matter
The Office Action of 26 May 2022 previously indicated claims 1 – 12, 21 as allowed.  The previously provided Statement of Reasons for Allowance for these claims in said Office Action is restated verbatim below, in a separate sub-heading from 14, 15, 21, which are indicated allowable in light of the 8 August 2022 claim amendment.
---
Claims 1 – 12, 14, 15, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention is directed toward an electronic device comprising first and second body portions coupled to each other by a hinge having a single rotation axis, a flexible display comprising first, second and third opposing portions of parallel edges, the flexible display attached to at least one of the first or second body portions, and flexible covers covering third opposing portions of the parallel edges and attached to at least one of first and second body portions.
A.	[From 26 May 2022 Office Action]
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose an electronic device comprising: a processor; a memory; first and second body portions coupled to each other by a hinge having a single rotation axis, wherein the first body portion comprises first members adjacent to respective first covers to form respective first slots, and wherein the second body portion comprises second members adjacent to respective second covers to form respective second slots; a flexible display attached to at least one of the first or second body portions, the flexible display having parallel edges, the first body portion covering first opposing portions of the parallel edges in the respective first slots, the second body portion covering second opposing portions of the parallel edges in the respective second slots; and flexible covers attached to the first body portion, each of the flexible covers comprising a respective cover member, wherein each of the cover members is a single member that is configured to occupy planar and non-planar configurations, wherein each of the single members extends from the first body portion to the second body portion, and wherein the flexible covers cover respective third opposing portions of the parallel edges.
Thus, claim 1 is allowed.
ii.	Claims 2 – 11 depend from and inherit the limitations of claim 1.
Thus, claims 2 – 11 are allowed.
iii.	Regarding claim 12, the cited prior art fails to singularly or collectively disclose an electronic device comprising: a processor; a memory; first and second body portions coupled to each other by a hinge having a single rotation axis; a flexible display attached to at least one of the first or second body portions, the flexible display having parallel edges, the first body portion covering first opposing portions of the parallel edges, the second body portion covering second opposing portions of the parallel edges; and a flexible cover attached to the first body portion, the flexible cover extending to the second body portion and covering third opposing portions of the parallel edges; wherein the first body portion comprises: a first member extending parallel to and supporting the first opposing portions of the parallel edges; a first cover adjacent the first member, the first member and the first cover forming a slot for the first opposing portions of the parallel edges; and wherein the second body portion comprises: a second member extending parallel to and supporting the second opposing portions of the parallel edges; and a second cover adjacent the second member, the second member and the second cover forming a slot for the second opposing portions of the parallel edges.
Thus, claim 12 is allowed.
iv.	Regarding claim 21, the cited prior art fails to singularly or collectively disclose an electronic device comprising: a processor; a memory; first and second body portions coupled to each other by a hinge having a single rotation axis, wherein the first body portion comprises first members adjacent to respective first covers to form respective first slots, and wherein the second body portion comprises second members adjacent to respective second covers to form respective second slots; a flexible display attached to at least one of the first or second body portions, the flexible display having parallel edges, the first body portion covering first opposing portions of the parallel edges in the respective first slots, the second body portion covering second opposing portions of the parallel edges in the respective second slots; and a flexible cover attached to the second body portion by a slot on one of the second body portion or the flexible cover, the slot engaged with a protrusion on another of the second body portion or the flexible cover and configured to facilitate adjustability of a length of the flexible cover to account for differences between the flexible cover and flexible display in transitioning between open and closed states of the electronic device, the flexible cover extending to the second body portion and covering third opposing portions of the parallel edges.
Thus, claim 21 is allowed.

B.	[In Response to 8 August 2022 Claim Amendment]
i.	Regarding claim 14, the cited prior art fails to singularly or collectively disclose an electronic device comprising: a processor; a memory; first and second body portions coupled to each other by a hinge having a single rotation axis; a flexible display attached to at least one of the first or second body portions, the flexible display having parallel edges, the first body portion covering first opposing portions of the parallel edges, the second body portion covering second opposing portions of the parallel edges; flexible covers attached to the second body portion, each of the flexible covers attached by an opening on one of the second body portion or the flexible cover, the opening engaged with a protrusion on another of the second body portion or the flexible cover, the protrusion having a first boss, each of the flexible covers including a respective single member extending from the second body portion to the first body portion, wherein the flexible covers cover respective third opposing portions of the parallel edges; a slider attached to the first boss, wherein a portion of the second body portion is sandwiched between the flexible cover and the slider; a bolt that engages with the first boss to attach the slider; and a second boss on the slider, the second boss concentric with the first boss.
Thus, claim 14 is allowed.
ii.	Claims 15, 20 depend from and inherit the limitations of claim 14.
Thus, claims 15, 20 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621